Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-11, 13-19 and 21 are pending. 
Response to Arguments
Applicant presents the following arguments in the June 01, 2022 amendment.
Applicant's arguments with respect to claims 1, 9 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 17 are rejected under 35 U.S.C.103 as being unpatentable over Applebaum et al (US 2009/0048994 A1, Hereinafter Applebaum) in view of Lin et al. (US 2008/0172429 A1, Hereinafter Lin).  
Regarding independent claim(s) 1, Applebaum discloses a computing system comprising: a storage configured to store instructions; and a processor configured to execute the instructions stored in the storage, wherein when executed, the instructions cause the processor to (Applebaum discloses  computing resources comprise data processing hardware, such as CPUs, memory, communication means and data storage devices, and/or permission to make use of these, which are useful for execution of event processing flows. A programmable processor executing a program of instructions to perform functions of the invention by operating on input data and generating output. A computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor, (see Applebaum: Para. 0028-0030 and 0543). This reads on the claim concepts of a computing system comprising: a storage configured to store instructions; and a processor configured to execute the instructions stored in the storage, wherein when executed, the instructions cause the processor to): 
receive, via an event manager within a main memory of a database, a message published by a database partition that is located internally within the main memory, the message including information about a database event in which the database accesses a collection of data stored in the main memory of the database (Applebaum discloses event processing steps (2001, 2002, & 2003) are a combination of rules, processes, event definitions and responses effective to receive information (2005, 2006, 2007, & 2008), process said information, and produce one or more event objects (2020, 2021, 2022, 2023, 2030, 2031, 2032 & 2055) and/or responses (actions) (2050, 2051, & 2052) as a result of said processing, (see Applebaum: Para. 0029, 0038 and 0086). Note: how a computer, person, or other device connects to another computer, person, place, or device (VIA). The system creates "event objects" as information flows through one or more information systems and receiving specific notifications. The flexible many-to-many event processing flow mechanisms support the partitioning of information and processing by security domain, workload, user, information source, event queue, priority, department, computing resources or other parameter or parameters, (see Applebaum: Para. 0024-0028). Note: Primary memory/main memory (RAM). System with a "memory" and the ability to detect combinations of events over time, (see Applebaum: 0025-0028). Email instant message alerts and Analysis tool updates. Responses, such as process initiation and alerts, can be either triggered in real time, or processed as a group at specific points in time, (see Applebaum: Para. 0026-0030 and 0034-0039). This reads on the claim concepts of receive, via an event manager within a main memory of a database, a message published by a database partition that is located internally within the main memory, the message including information about a database event in which the database accesses a collection of data stored in the main memory of the database); 
determine a publication type of the message from among a plurality of publication types based on attributes included in the message, the publication type corresponding to the database event of the message (Applebaum discloses Published objects can be access controlled. A workspace makes use of a published object by "subscribing" to it. Subscribing consists of making at least one aspect of a published object available to an entity other than the publishing entity, (see Applebaum: Para. 0063, 0071-0074 and 0077). Information flows from information sources, both internal and external to the input section 6010, where it is processed, expanded and passed on to the analytics section 6020. The system uses namespaces to specify the names and attributes of elements referenced by rules, event objects, and other components of the system, (see Applebaum: Para. 0065, 0079 and 0286). This reads on the claim concepts of determine a publication type of the message from among a plurality of publication types based on attributes included in the message, the publication type corresponding to the database event of the message);
identify, via the event manager within the main memory, respective aggregation preferences of first and second database processes that are running internally within the main memory of the database and that have subscribed with the event manager for the identified publication type (Applebaum discloses an analytics section component can identify a specific news story that matches one of its rules. That rule might specify to match all news stories from the AP newswire service that have the word "NASA" in their title or text, and to create an event object related to that news item in the "NASA" event queue for all news items that match, (see Applebaum: Para. 0084). This is advantageous when more than one event object is required to identify a pattern of events, such as a particular sequence of events, a particular frequency of events, a triggering event count, or a particular set of events all occurring within a given period of time, (see Applebaum: Para. 0181, 0187-0190 and 0467-0477). The aggregation of rules into one or more RuleBooks and the RuleBooks made available to one or more second user(s) by publishing them, and the second user (s) subscribing to them, (see Applebaum: Para. 0192 and 0436-0438). A database, and then sharing the storage means between workspaces (publish/subscribe), (see Applebaum: Para. 0052-0058, 0063-0067, 0071 and FIG. 5). This reads on the claim concepts of identify, via the event manager within the main memory, respective aggregation preferences of first and second database processes that are running internally within the main memory of the database and that have subscribed with the event manager for the identified publication type); and 
However, Applebaum does not appear to specifically disclose transfer message information from the event manager to the first database process in real time based on the aggregation preferences of the first database process, aggregate the message with other published messages over a period of time until a size threshold is reached and, after the size threshold is reached, transfer aggregated message information from the event manager to the second database process based on the aggregation preferences of the second database process. 
In the same field of endeavor, Lin discloses transfer message information from the event manager to the first database process in real time based on the aggregation preferences of the first database process (Lin discloses the cluster event service (CES) is a cluster infrastructure component of the present invention that provides global and local event subscription and publishing services. The bus, which includes address lines for addressing system memory, provides data transfer between and among the various components, (see Lin: Para. 0037-0043 and 0078). The clustered server may, for example, send the request when the free page count hits a pre-assigned threshold. In the following example, there are three servers which are referred to as server 1, server 2, and server 3 (message traverses to each server), (see Lin: Para. 0148-0153 and 0262-0265). The result and the real time count may be somewhat larger than in prior art systems because of the exchange of messages among clustered servers, (see Lin: Para. 0292 and 0314). The system can aggregate some of the unreserved counts from all clustered servers before writing to disk when it occurs, (see Lin: Para. 0271 and 0312). This reads on the claim concepts of transfer message information from the event manager to the first database process in real time based on the aggregation preferences of the first database process),
aggregate the message with other published messages over a period of time until a size threshold is reached and, after the size threshold is reached (Lin discloses the cluster event service (CES) is a cluster infrastructure component of the present invention that provides global and local event subscription and publishing services, (see Lin: Para. 0037-0042, 0121 and 0140-0148). The unreserved map is aggregated, and the coordinator calculates the unreserved page count for each disk piece as well as for each segment, after which a new assignment is performed by the coordinator. The system can aggregate some of the unreserved counts from all clustered servers before writing to disk when it occurs, (see Lin: Para. 0271-0273 and 0344). Threshold methodology that localizes space management as much as possible in the context of a shared disk cluster system. The methodology of the present invention includes thresholds defined based on space usage by all clustered servers. The system uses thresholds to monitor free space in databases, (see Line: Para. 0268 and 0275-0281). This reads on the claim concepts of aggregate the message with other published messages over a period of time until a size threshold is reached and, after the size threshold is reached),
transfer aggregated message information from the event manager to the second database process based on the aggregation preferences of the second database process (Lin discloses the cluster event service (CES) is a cluster infrastructure component of the present invention that provides global and local event subscription and publishing services. The bus, which includes address lines for addressing system memory, provides data transfer between and among the various components, (see Lin: Para. 0037-0043 and 0078). The clustered server may, for example, send the request when the free page count hits a pre-assigned threshold. In the following example, there are three servers which are referred to as server 1, server 2, and server 3 (message traverses to each server), (see Lin: Para. 0148-0153 and 0262-0265). The system can aggregate some of the unreserved counts from all clustered servers before writing to disk when it occurs. Each clustered server updates only its local unreserved map, (see Lin: Para. 0271 and 0312). This reads on the claim concepts of transfer aggregated message information from the event manager to the second database process based on the aggregation preferences of the second database process).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the notification may be published to the coordinator and other subscribed of Applebaum in order to have incorporated each database server (first and second), as disclosed by Lin, since both of these mechanisms are directed to the actual physical database itself (i.e., the data actually stored on a storage device) and the users of the system, a database management system or DBMS is typically provided as a software cushion or layer. In essence, the DBMS shields the database user from knowing or even caring about the underlying hardware-level details. Typically, all requests from users for access to the data are processed by the DBMS. For example, information may be added or removed from data files, information retrieved from or updated in such files, and so forth, all without user knowledge of the underlying system implementation. In this manner, the DBMS provides users with a conceptual view of the database that is removed from the hardware level. Systems, for instance, may be connected via a network to one or more server-based database systems (e.g., SQL database server), to form a client/server database system. Multiple tier database systems including clients, application servers, and database servers connected by networks are also currently in wide use. Event Management allows you to monitor specific event conditions, such as loss of service or lack of storage, that occur in your network environment. Notifications are sent to users in response to events. Uses both internal and email-based notification messages. Notifications and approvals are accessible via both the desktop client and the Web client. Notifications begin to be aggregated when a large number of alerts are received in a short period of time. The alert aggregation capability enhances Event Management with alert data analysis and alert aggregation. Alert aggregation helps organize incoming real-time alerts and reduce alert noise. Incorporating the teachings of Lin into Applebaum would produce a distributed database system providing data and space management methodology. In one embodiment a system for allocating resources amongst a plurality of database servers sharing resources comprises: an input module for receiving user input for allocating resources shared amongst a plurality of database servers and establishing thresholds for utilization of resources at each database server; a monitoring module at each database server, as disclosed by Lin, (see Abstract). 
Regarding claim 9, (drawn a method): claim 9 is a method claims respectively that correspond to system of claim 1. Therefore, 9 is rejected for at least the same reasons at the system 1. 
Regarding independent claim(s) 17, Applebaum discloses a non-transitory computer-readable storage medium storing program instruction that when executed cause a processor to perform a method comprising (Applebaum discloses computing resources comprise data processing hardware, such as CPUs, memory, communication means and data storage devices, and/or permission to make use of these, which are useful for execution of event processing flows. A programmable processor executing a program of instructions to perform functions of the invention by operating on input data and generating output. A computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor. A computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor, (see Applebaum: Para. 0028-0030 and 0543). This reads on the claim concepts of a non-transitory computer-readable storage medium storing program instruction that when executed cause a processor to perform a method comprising): 
receiving, via an event manager within a main memory of a database, a message published by a database partition that is located internally within the main memory, the message including information about a database event in which the database access a collection of data stored in the main memory of the database (Applebaum discloses event processing steps (2001, 2002, & 2003) are a combination of rules, processes, event definitions and responses effective to receive information (2005, 2006, 2007, & 2008), process said information, and produce one or more event objects (2020, 2021, 2022, 2023, 2030, 2031, 2032 & 2055) and/or responses (actions) (2050, 2051, & 2052) as a result of said processing, (see Applebaum: Para. 0029, 0038 and 0086). Note: how a computer, person, or other device connects to another computer, person, place, or device (VIA). The system creates "event objects" as information flows through one or more information systems and receiving specific notifications. The flexible many-to-many event processing flow mechanisms support the partitioning of information and processing by security domain, workload, user, information source, event queue, priority, department, computing resources or other parameter or parameters, (see Applebaum: Para. 0024-0028). Note: Primary memory/main memory (RAM). System with a "memory" and the ability to detect combinations of events over time, (see Applebaum: 0025-0028). Email instant message alerts and Analysis tool updates. Responses, such as process initiation and alerts, can be either triggered in real time, or processed as a group at specific points in time, (see Applebaum: Para. 0026-0030 and 0034-0039). This reads on the claim concepts of receiving, via an event manager within a main memory of a database, a message published by a database partition that is located internally within the main memory, the message including information about a database event in which the database access a collection of data stored in the main memory of the database);
determining a publication type of the message from among a plurality of publication types based on attributes included in the message, the publication type corresponding to the database event of the message (Applebaum discloses Published objects can be access controlled. A workspace makes use of a published object by "subscribing" to it. Subscribing consists of making at least one aspect of a published object available to an entity other than the publishing entity, (see Applebaum: Para. 0063, 0071-0074 and 0077). Information flows from information sources, both internal and external to the input section 6010, where it is processed, expanded and passed on to the analytics section 6020. The system uses namespaces to specify the names and attributes of elements referenced by rules, event objects, and other components of the system, (see Applebaum: Para. 0065, 0079 and 0286). This reads on the claim concepts of determining a publication type of the message from among a plurality of publication types based on attributes included in the message, the publication type corresponding to the database event of the message);
identifying, via the event manager within the main memory, respective aggregation preferences of first and second database processes that are running internally within the main memory of the database and that have subscribed with the event manager for the identified publication type (Applebaum discloses an analytics section component can identify a specific news story that matches one of its rules. That rule might specify to match all news stories from the AP newswire service that have the word "NASA" in their title or text, and to create an event object related to that news item in the "NASA" event queue for all news items that match, (see Applebaum: Para. 0084). This is advantageous when more than one event object is required to identify a pattern of events, such as a particular sequence of events, a particular frequency of events, a triggering event count, or a particular set of events all occurring within a given period of time, (see Applebaum: Para. 0181, 0187-0190 and 0467-0477). The aggregation of rules into one or more RuleBooks and the RuleBooks made available to one or more second user(s) by publishing them, and the second user (s) subscribing to them, (see Applebaum: Para. 0192 and 0436-0438). A database, and then sharing the storage means between workspaces (publish/subscribe), (see Applebaum: Para. 0052-0058, 0063-0067, 0071 and FIG. 5). This reads on the claim concepts of identifying, via the event manager within the main memory, respective aggregation preferences of first and second database processes that are running internally within the main memory of the database and that have subscribed with the event manager for the identified publication type); and
However, Applebaum does not appear to specifically disclose transferring message information from the event manager to the first database process in real time based on the aggregation preferences of the first database process, aggregate the message with other published messages over a period of time until a size threshold is reached and, after the size threshold is reached, transfer aggregated message information from the event manager to the second database process based on the aggregation preferences of the second database process.
In the same field of endeavor, Lin discloses transferring message information from the event manager to the first database process in real time based on the aggregation preferences of the first database process (Lin discloses the cluster event service (CES) is a cluster infrastructure component of the present invention that provides global and local event subscription and publishing services. The bus, which includes address lines for addressing system memory, provides data transfer between and among the various components, (see Lin: Para. 0037-0043 and 0078). The clustered server may, for example, send the request when the free page count hits a pre-assigned threshold. In the following example, there are three servers which are referred to as server 1, server 2, and server 3 (message traverses to each server), (see Lin: Para. 0148-0153 and 0262-0265). The result and the real time count may be somewhat larger than in prior art systems because of the exchange of messages among clustered servers, (see Lin: Para. 0292 and 0314). The system can aggregate some of the unreserved counts from all clustered servers before writing to disk when it occurs, (see Lin: Para. 0271 and 0312). This reads on the claim concepts of transferring message information from the event manager to the first database process in real time based on the aggregation preferences of the first database process), 
aggregate the message with other published messages over a period of time until a size threshold is reached and, after the size threshold is reached (Lin discloses the cluster event service (CES) is a cluster infrastructure component of the present invention that provides global and local event subscription and publishing services, (see Lin: Para. 0037-0042, 0121 and 0140-0148). The unreserved map is aggregated, and the coordinator calculates the unreserved page count for each disk piece as well as for each segment, after which a new assignment is performed by the coordinator. The system can aggregate some of the unreserved counts from all clustered servers before writing to disk when it occurs, (see Lin: Para. 0271-0273 and 0344). Threshold methodology that localizes space management as much as possible in the context of a shared disk cluster system. The methodology of the present invention includes thresholds defined based on space usage by all clustered servers. The system uses thresholds to monitor free space in databases, (see Line: Para. 0268 and 0275-0281). This reads on the claim concepts of aggregate the message with other published messages over a period of time until a size threshold is reached and, after the size threshold is reached), 
transfer aggregated message information from the event manager to the second database process based on the aggregation preferences of the second database process (Lin discloses the cluster event service (CES) is a cluster infrastructure component of the present invention that provides global and local event subscription and publishing services. The bus, which includes address lines for addressing system memory, provides data transfer between and among the various components, (see Lin: Para. 0037-0043 and 0078). The clustered server may, for example, send the request when the free page count hits a pre-assigned threshold. In the following example, there are three servers which are referred to as server 1, server 2, and server 3 (message traverses to each server), (see Lin: Para. 0148-0153 and 0262-0265). The system can aggregate some of the unreserved counts from all clustered servers before writing to disk when it occurs. Each clustered server updates only its local unreserved map, (see Lin: Para. 0271 and 0312). This reads on the claim concepts of transfer aggregated message information from the event manager to the second database process based on the aggregation preferences of the second database process). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the notification may be published to the coordinator and other subscribed of Applebaum in order to have incorporated each database server (first and second), as disclosed by Lin, since both of these mechanisms are directed to the actual physical database itself (i.e., the data actually stored on a storage device) and the users of the system, a database management system or DBMS is typically provided as a software cushion or layer. In essence, the DBMS shields the database user from knowing or even caring about the underlying hardware-level details. Typically, all requests from users for access to the data are processed by the DBMS. For example, information may be added or removed from data files, information retrieved from or updated in such files, and so forth, all without user knowledge of the underlying system implementation. In this manner, the DBMS provides users with a conceptual view of the database that is removed from the hardware level. Systems, for instance, may be connected via a network to one or more server-based database systems (e.g., SQL database server), to form a client/server database system. Multiple tier database systems including clients, application servers, and database servers connected by networks are also currently in wide use. Event Management allows you to monitor specific event conditions, such as loss of service or lack of storage, that occur in your network environment. Notifications are sent to users in response to events. Uses both internal and email-based notification messages. Notifications and approvals are accessible via both the desktop client and the Web client. Notifications begin to be aggregated when a large number of alerts are received in a short period of time. The alert aggregation capability enhances Event Management with alert data analysis and alert aggregation. Alert aggregation helps organize incoming real-time alerts and reduce alert noise. Incorporating the teachings of Lin into Applebaum would produce a distributed database system providing data and space management methodology. In one embodiment a system for allocating resources amongst a plurality of database servers sharing resources comprises: an input module for receiving user input for allocating resources shared amongst a plurality of database servers and establishing thresholds for utilization of resources at each database server; a monitoring module at each database server, as disclosed by Lin, (see Abstract). 
Claims 2, 10 and 18 are rejected under 35 U.S.C.103 as being unpatentable over Applebaum et al (US 2009/0048994 A1, Hereinafter Applebaum), in view of Lin et al. (US 2008/0172429 A1, Hereinafter Lin), in view of Mishra et al (US 6,910,070 B1, Hereinafter Mishra et al) and in view of Kvalnes et al (US 2019/0097961 A1, Hereinafter Kvalnes et al). 
Regarding dependent claim(s) 2, the combination of Applebaum and Lin discloses a system for event notification as in claim 1. However, the combination of Applebaum and Lin do not appear to specifically disclose wherein the publication type comprises one or more of a loading or unloading of data from the database, a data access operation on the database, and a scan of the database. 
In the same field of endeavor, Mishra discloses wherein the publication type comprises one or more of a loading or unloading of data from the database, a data access operation on the database (the storage may include hard disk storage and the notifications to the channel will be written to the storage. The notification and published to the channel delivered to subscribe clients. During the period several events was loaded and shared memory. In that case the clients may to receive the latest notification within database. Delivery options for notifications may be included in the client specified and may be stored in tables contains one or more row/column within database, (see Mishra: Col. 7 line 59-67 and Col. 8 line 12-65). This reads on the claim concept of wherein the publication type comprises one or more of a loading or unloading of data from the database. Database access rules based on single or multiple table such the time of subscribing and registering to receive data notification from the database and associated notification. The system contains database access language which is to access the notification messages. A database may be accessed by a variety of entities, (see Mishra: Col. 9 line 1-25). This reads on the claim concept of a data access operation on the database), and 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the notification may be published to the coordinator and other subscribed of Applebaum and Lin in order to have incorporated a loading or unloading of data from the database, as disclosed by Mishra, since both of these mechanisms are directed to notifies is the user to whom the notification has to be sent. Notifies can be either a single user or multiple users. During registration, the application specifies a notification handler and associates a set of interesting queries with the notification handler. Event Notifications are responsible for sending information about events to external systems, such as sending an email, push notifications, opening tickets, writing to chat systems, etc. Each notification consists of two classes. A configuration class, keeping parameters for the notification, and a second class with the actual notification code. Represents the unique identifier of the event notification. This value is always present. Represents the name of the event notification and represents the description of the event notification. Event notifications run asynchronously, outside the scope of a transaction. Event data can be used by applications that are running together with SQL Server to track progress and make decisions. When an event notification is created, one or more Service Broker conversations between an instance of SQL Server and the target service you specify are opened. The conversations typically remain open as long as the event notification exists as an object on the server instance. In some error cases the conversations can close before the event notification is dropped. These conversations are never shared between event notifications. Every event notification has its own exclusive conversations. Ending a conversation explicitly prevents the target service from receiving more messages, and the conversation will not reopen the next time the event notification fires. For example, three event notifications are created. All event notifications specify FOR alter table, with fan in, the same to service clause, and are created by the same SID. When an alter table statement is run, the messages that are created by these three event notifications are merged into one. Therefore, the target service receives only one message of the event. The conversations remain open until the event notification is dropped. Certain errors could cause the conversations to close earlier. Ending some or all conversations explicitly might prevent the target service from receiving more messages. Incorporating the teachings of Mishra into Applebaum and Lin would produce a notification concerning the event is to be delivered. The occurrence of the event is then detected within the database, whereupon the notification of the detected event is published to a data structure referenced by the event name. The delivery information is then retrieved and the published notification is formatted according to the retrieved delivery information, as disclosed by Mishra, (see Abstract). 
However, the combination of Applebaum, Lin and Mishra do not appear to specifically disclose a scan of the database. 
In the same field of endeavor, Kvalnes discloses a scan of the database (in order to identify the user receive notification being published include matching module, which is scans the table in the data storage, see Kvalnes: Para. 0028 and 0040).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the notification may be published to the coordinator and other subscribed of Applebaum, Lin and Mishra in order to have incorporated a scan of the database, as disclosed by Kvalnes, since both of these mechanisms are directed to provide users in response to publication of relevant content and scans the data storage for data structure of efficiency. A conventional path load executes SQL INSERT statements to populate tables in an Oracle database. A direct path load eliminates much of the Oracle database overhead by formatting Oracle data blocks and writing the data blocks directly to the database files. A direct load does not compete with other users for database resources, so it can usually load data at near disk speed. The tables to be loaded must already exist in the database. SQL Loader never creates tables. It loads existing tables that either already contain data or are empty. The LOAD DATA INFILE statement allows you to read data from a text file and import the file's data into a database table very fast. A database table to which the data from the file will be imported. A CSV file with data that matches with the number of columns of the table and the type of data in each column. The original meaning of this scan type is a request for record processing as a result of a hardware interrupt. The mechanism supports hardware interrupts as well as software generated events. The account, which connects to the MySQL database server, has FILE and INSERT privileges. Scans a set events to find instances of a specific value combination and the relevant data to find events responsive to the search request. Incorporating the teachings of Kvalnes into Applebaum, Lin and Mishra would produce a system for notification delivery, as disclosed by Kvalnes, (see Abstract).
Regarding claim 10, (drawn a method): claim 10 is a method claims respectively that correspond to system of claim 2. Therefore, 10 is rejected for at least the same reasons at the system 2.
Regarding claim 18, (drawn computer readable medium): claim 18 is a computer readable medium claim respectively that correspond to system of claim 2. Therefore, 18 is rejected for at least the same reasons at the system 2.
Claims 3, 11 and 19 are rejected under 35 U.S.C.103 as being unpatentable over Applebaum et al (US 2009/0048994 A1, Hereinafter Applebaum), in view of Lin et al. (US 2008/0172429 A1, Hereinafter Lin), in view of Miller (US 2019/0171735 A1, Hereinafter Miller).
Regarding dependent claim(s) 3, the combination of Applebaum and Lin discloses a system for event notification as in claim 1. However, the combination of Applebaum and Lin do not appear to specifically disclose wherein the database event comprises at least one of transferring data of the collection of data from disk to the main memory including the collection of data and transferring data of the collection of data from the main memory to the disk.
In the same field of endeavor, Miller discloses wherein the database event comprises at least one of transferring data of the collection of data from disk to the main memory including the collection of data and transferring data of the collection of data from the main memory to the disk (Miller discloses database events enable an application or the DBMS Server to notify other applications that a specific event has occurred. An event is any occurrence that your application program is designed to handle. Protocols that can be used for communicating between application servers and the database system. The file storage can store information such as documents and images. A centralized or distributed database, and/or associated caches and servers that store the one or more sets of instructions. The computer system 300 includes a processing device (processor) 302, a main memory. A user profile refers generally to a collection of data about a given user. A distributed storage system is infrastructure that can split data across multiple physical servers, and often across more than one data center. Publication that may be presented as a feed item and generally refers to data representing an event, (see Miller: Para. 0035, 0042, 0065, 0071, 0076, 0078, 0079 and 0086). This reads on the claim concept of wherein the database event comprises at least one of transferring data of the collection of data from disk to the main memory including the collection of data and transferring data of the collection of data from the main memory to the disk).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the notification may be published to the coordinator and other subscribed of Applebaum and Lin in order to have incorporated the transferring data/distributed data, as disclosed by Miller, since both of these mechanisms are directed to a distributed storage system is infrastructure that can split data across multiple physical servers, and often across more than one data center. It typically takes the form of a cluster of storage units, with a mechanism for data synchronization and coordination between cluster nodes. A solution that captures change events from a database transaction log (or equivalent mechanism) and forwards those events to downstream consumers. A service command typically needs to update the database and send messages/events. A service that participates in a saga needs to atomically update the database and sends messages/events. Similarly, a service that publishes a domain event must atomically update an aggregate and publish an event. The database update and sending of the message must be atomic in order to avoid data inconsistencies and bugs. However, it is not viable to use a distributed transaction that spans the database and the message broker to atomically update the database and publish messages/events. Event sourcing persists the state of a business entity such an Order or a Customer as a sequence of state-changing events. A distributed data store is a computer network where information is stored on more than one node, often in a replicated fashion. It is usually specifically used to refer to either a distributed database where users store information on a number of nodes, or a computer network in which users store information on a number of peer network nodes. Data collection is the process of gathering and measuring information on targeted variables in an established system, which then enables one to answer relevant questions and evaluate outcomes. Memory and disk storage both refer to internal storage space in a computer. Incorporating the teachings of Miller into Applebaum and Lin would produce the system then identifies data sources based on a schema registry, and queries each of the data sources for data corresponding to the expressions. The system then generates a hydrated data object comprising the received data, and transmits the hydrated data object to the data consumer, as disclosed by Miller, (see Abstract).
 Regarding claim 11, (drawn a method): claim 11 is a method claim respectively that correspond to system of claim 3. Therefore, 11 is rejected for at least the same reasons at the system 3. 
Regarding claim 19, (drawn computer readable medium): claim 19 is computer readable medium claim respectively that correspond to system of claim 3. Therefore, 19 is rejected for at least the same reasons at the system 3.
Claims 5-6 and 13-14 are rejected under 35 U.S.C.103 as being unpatentable over Applebaum et al (US 2009/0048994 A1, Hereinafter Applebaum), in view of Lin et al. (US 2008/0172429 A1, Hereinafter Lin), and in view of Alshab et al. (US 2005/0138081 A1, Hereinafter Alshab).
Regarding dependent claim(s) 5, the combination of Applebaum and Lin discloses a system for event notification as in claim 1. However, the combination of Applebaum and Lin do not appear to specifically disclose wherein the processor is configured to push the information about the database event from the event manager to the first database process running internally within the main memory of the database.
In the same field of endeavor, Alshab discloses wherein the processor is configured to push the information about the database event from the event manager to the first database process running internally within the main memory of the database (Alshab discloses these structures and data can be reflected in systems such as databases (first database/second database), files, or communication streams. The local databases allowed individuals to process their own information. The event Manager Database consists of Events that continuously monitor conditions in the panel. The software includes three modules: data manager 10, event manager 12, and data assure 33. Data manager 10 manages, identifies, and provides access to real time business information. Processor receives requests for data instances from activator identification. Database events enable an application or the DBMS Server to notify other applications that a specific event has occurred. The present invention detects discrete changes in business information such as those stored in a database, file, or presented in a communication stream, and it is also able to detect if the changes were made by a user or process accessing an application utilizing the application's normal access modes or if the access to the application was made outside the application's control. Data from other internal and external sources. The full set of features of the invention provides robust federation of distributed enterprise data, and an asynchronous, real-time "monitor, collect, detect, identify, and respond" framework that alerts users to changed business conditions, and automates process changes and responses. An event is any occurrence that your application program is designed to handle. Data manager 10 will push the data instance to a local transformation queue and execute compiled JAVA Ell code to push the data to appropriate data source. The main memory is where programs and data are kept. Structured Query Language is a standard query language for requesting information from a database. Main memory is the primary, internal workspace in the computer, (see Alshab: Para. 0073-0087, 0090-0097, 0101- 0110, 0113, 0117, 0122 and 0125). This reads on the claim concept of wherein the processor is configured to push the information about the database event from the event manager to the first database process running internally within the main memory of the database).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the notification may be published to the coordinator and other subscribed of Applebaum and Lin in order to have incorporated the database for processes push, as disclosed by Alshab, since these are directed to the event can be raised from interactive or embedded database applications, as a result of triggering a security alarm, or in a database procedure (where it can, in turn, be invoked by rules). It can also be received by all applications connected to the database and registered to receive the event. Database events enable an application or the DBMS Server to notify other applications that a specific event has occurred. It is used to store data and instructions. Computer memory is the storage space in the computer, where data is to be processed and instructions required for processing are stored. The memory is divided into large number of small parts called cells. Each location or cell has a unique address, which varies from zero to memory size minus one. A push notification is an automated message that is sent to the user by the server of the app that's working in the background (i.e., not open.) Another way to describe it is a push notification is a message that's displayed outside of the app. Push notification is other than pop-up you might see on a website or when you're in a mobile app. Pop-ups are only activated if you're using the app or website, whereas push notifications don't require the app to be open. Pull notification means a client requesting a server to check if there are any updates. An event driven enterprise can instantly sense and respond to Business Events that enhance value and mitigate risk. The data source provides information indicating all transactions occurring in the data source, including changes made to data instances, file, and/or metadata. A change in either a data instance, file, or metadata may initiate an event within the computer system. The method embodied by the software includes the steps of accessing the data source and obtaining transaction information relating to changes in the data source, and also determining based on the transaction information if a response to an initiated event is necessary. Incorporating the teachings of Alshab into Applebaum and Lin would produce data source and obtaining transaction information relating to changes in the data source. The data source contains data instances and metadata. A change in either a data instance or a metadata may activate an event within the computer system, as disclosed by Alshab, (see Abstract). 
Regarding claim 13, (drawn a method): claim 13 is a method claims respectively that correspond to system of claim 5. Therefore, 13 is rejected for at least the same reasons at the system 5.
Regarding dependent claim(s) 6, the combination of Applebaum and Lin discloses a system for event notification as in claim 1. However, the combination of Applebaum and Lin do not appear to specifically disclose wherein the processor is configured to pull the aggregated message information from the event manager to the second database process running internally within the main memory of the database. 
In the same field of endeavor, Alshab discloses wherein the processor is configured to pull the aggregated message information from the event manager to the second database process running internally within the main memory of the database (Alshab discloses these structures and data can be reflected in systems such as databases (first database/second database), files, or communication streams. The local databases allowed individuals to process their own information. Response consolidator 28 pulls the next message from event queue 24 and moves the response action to response dispatcher 30. If consolidation has been activated, response consolidator 28 summarizes all similar messages (aggregated message) for a particular response action into one message and removes those messages from event queue 24. The Event Manager Database consists of Events that continuously monitor conditions in the panel. The software includes three modules: data manager 10, event manager 12, and data assure 33. Data manager 10 manages, identifies, and provides access to real-time business information. Processor receives requests for data instances from activator identification. Database events enable an application or the DBMS Server to notify other applications that a specific event has occurred. The present invention detects discrete changes in business information such as those stored in a database, file, or presented in a communication stream, and it is also able to detect if the changes were made by a user or process accessing an application utilizing the application's normal access modes or if the access to the application was made outside the application's control. Data from other internal and external sources. The full set of features of the invention provides robust federation of distributed enterprise data, and an asynchronous, real-time "monitor, collect, detect, identify, and respond" framework that alerts users to changed business conditions, and automates process changes and responses. An event is any occurrence that your application program is designed to handle. Event queue 24 stores activator and response actions to be processed and pulls the actions and associated data from event queue 24. For response actions, response consolidator 28 pulls the actions and associated data from event queue. Structured Query Language is a standard query language for requesting information from a database. The main memory is where programs and data are kept. Main memory is the primary, internal workspace in the computer, (see Alshab: Para. 0073-0087, 0091-0097, 0101-0110, 0113, 0117, 0122 and 0125). This reads on the claim concept of wherein the processor is configured to pull the aggregated message information from the event manager to the second database process running internally within the main memory of the database). 
Regarding claim 14, (drawn a method): claim 14 is a method claims respectively that correspond to system of claim 6. Therefore, 14 is rejected for at least the same reasons at the system 6.
Claims 7 and 15 are rejected under 35 U.S.C.103 as being unpatentable over Applebaum et al (US 2009/0048994 A1, Hereinafter Applebaum), in view of Lin et al. (US 2008/0172429 A1, Hereinafter Lin), and in view of Bowman-Amuah (US 6,539,396 A1, Hereinafter Bowman-Amuah).
Regarding dependent claim(s) 7, the combination of Applebaum and Lin discloses a system for event notification as in claim 1. However, the combination of Applebaum and Lin do not appear to specifically disclose wherein the first and second database processes comprise two of a garbage collector, a checkpoint process, and a query optimizer, which have subscribed to the identified publication type of the message.
In the same field of endeavor, Bowman-Amuah discloses wherein the first and second database processes comprise two of a garbage collector, a checkpoint process, and a query optimizer, which have subscribed to the identified publication type of the message (Bowman-Amuah discloses Information Services manage electronic data assets and enable applications to access and manipulate data stored locally or remotely in documents or databases (first and second database). In relational databases one or more fields can be used to construct the index. Replication Services support an environment in which multiple copies of databases must be maintained. Relational databases, object databases, or even flat files are all examples of persistent data stores. An association of the business object with the instance of the associated object is determined. An object identifier is generated containing information including the determination association which is necessary to retrieve the instance of the associated object from the database, wherein the object identifier includes a unique row identifier generated by the database, an identifier generated by a utility, and a unique string generated from one or more attributes. A collection of outstanding server objects is maintained and a list of contexts is created for each of the outstanding server objects in operations 13802 and 13804. Garbage Collection the server maintains a collection of outstanding server objects and for each object a list of its contexts, the clients currently interested and the duration. An architecture that supports batch jobs usually has certain characteristics. It must be able to support checkpoints and rollback, restart and recovery, error handling, logging, scheduling, and resource locking. That are designed to optimize database resources. Subscribers use e-mail to register an interest in a topic and are notified via e-mail when changes occur or relevant information is available. The framework for persisting data, and a messaging and publish/subscribe framework for DCOM. There are basically two kinds of internal memory: ROM and RAM. FIG. 1 includes a Random-Access Memory (RAM) 114, Read Only Memory (ROM), (see Bowman-Amuah: Col. 49 lines 1-67, Col. 50 lines 1-67, Col. 108 line 1-67, Col. 131 line 1- 67, Col. 188 line 1-67, Col. 189 line 1-67, Col. 194 line 1-67, Col. 262 line 1-67, Col. 263 line 1-67, Col. 264 line 1-67 and Col. 302 line 1-67). This reads on the claim concept of wherein the first and second database processes comprise two of a garbage collector, a checkpoint process, and a query optimizer, which have subscribed to the identified publication type of the message).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the notification may be published to the coordinator and other subscribed of Applebaum and Lin in order to have incorporated the database for processes running in main memory garbage collector, a checkpoint process and a query optimizer including notification message, as disclosed by Bowman-Amuah, since these are directed to the present invention, different types of business objects may be provided. In such a case, a different class of object identifier may be generated for each type of business object. In another embodiment of the present invention, the determination of a location of the instance and the retrieval of the instance of the associated object may also include the taking the object identifier as an argument and returning the instance of the associated object. The garbage collector, or just collector, attempts to reclaim garbage, or memory occupied by objects that are no longer in use by the program. The utilization of multi-core processors has increased dramatically in the computing industries. In general, the term "processor" refers to the unit of hardware that reads and executes program instructions. A query optimizer is a critical database management system (DBMS) component that analyzes Structured Query Language queries and determines efficient execution mechanisms. A query optimizer generates one or more query plans for each query, each of which may be a mechanism used to run a query. The most efficient query plan is selected and used to run the query. A query optimizer may select different query plans for the same query, depending on environmental circumstances. Notification services are widely used nowadays in any product. They are useful whether you'd like to be notified of a change in price (ideally a price drop) or the availability of a product that you are interested in, or whether you'd like to be notified if there's a new job specification available for a job search criteria that you have specified. Notification criteria can be the product search parameters or the selected product. Each criteria entry is saved in the database. The created entry will help the system understand when we should notify the user. There are situations in which a full garbage collection (that is, a generation 2 collection) by the common language runtime may adversely affect performance. This can be an issue particularly with servers that process large volumes of requests; in this case, a long garbage collection can cause a request time-out. To prevent a full collection from occurring during a critical period, you can be notified that a full garbage collection is approaching and then take action to redirect the workload to another server instance. You can also induce a collection yourself, provided that the current server instance does not need to process requests. A checkpoint creates a known good point from which the Server Database Engine can start applying changes contained in the log during recovery after an unexpected shutdown or crash. The Storage Engine and the Query Processor, also called the Relational Engine. The Storage Engine is responsible for reading data between the disk and memory in a manner that optimizes concurrency while maintaining data integrity. The Query Processor, as the name suggests, accepts all queries submitted to Server, devises a plan for their optimal execution, and then executes the plan and delivers the required results. Incorporating the teachings of Bowman-Amuah into Applebaum and Lin would produce the database, wherein the object identifier includes a unique row identifier, an identifier generated by a utility, and a unique string generated from one or more attributes. The object identifier is loaded when the business object starts. A location of the instance of the associated object on the database is determined from the object identifier and the instance of the associated object is retrieved from the database, as disclosed by Bowman-Amuah, (see Abstract).
Regarding claim 15, (drawn a method): claim 15 is a method claims respectively that correspond to system of claim 7. Therefore, 15 is rejected for at least the same reasons at the system 7.
  Claims 8 and 16 are rejected under 35 U.S.C.103 as being unpatentable over Applebaum et al (US 2009/0048994 A1, Hereinafter Applebaum), in view of Lin et al. (US 2008/0172429 A1, Hereinafter Lin), and in view of Kwong (US 2012/0102402 A1, Hereinafter Kwong). 
Regarding dependent claim{s) 8, the combination of Applebaum and Lin discloses a system for event notification as in claim 1. However, the combination of Applebaum and Lin do not appear to specifically disclose wherein the processor is configured to transfer the information about the database event to the first database process via a push request and transfer the aggregated message information to the second database process via a pull request.
In the same field of endeavor, Kwong discloses wherein the processor is configured to transfer the information about the database event to the first database process via a push request and transfer the aggregated message information to the second database process via a pull request (Kwong discloses the comments can be identified via the comment table 930. In one implementation, a user can request to see more comments, e.g., by selecting a see more link (all communication between the servers in the pod may be transmitted via the switch). A record feed is pushed to a user (e.g. as part of a news feed), then the user can be identified as a follower of the first record (subscribing/ via a push request). That transfer packets within the on-demand service environment 200. The core switches 220 and 224 may be configured as network bridges that quickly route data between different components within the on-demand service environment (transfer the aggregated message information to the second database process via a pull request). A news feed can be an aggregated feed of all the record feeds and profile feeds to which a user has subscribed (aggregate list can include a record identifier so that the feed items for the entity feed of record can be easily retrieved). Processor system 12A, memory system 12B, input system 12C, and output system, which is configured to transfer the information. The tenant data and the system data may be stored in various databases, such as one or more Oraclel databases. The term "multi-tenant database system" can refer to those systems in which various elements of hardware and software of the database system may be shared by one or more customers. Where a record feed is pushed to a user (e.g. as part of a news feed), then the user can be identified. For example, the action of a user requesting an update to a record can be identified, where the event is receiving a request or is the resulting update of a record. Data representing an event, and can include text generated by the database system in response to the event, to be provided as one or more feed items for possible inclusion in one or more feeds. Database events enable an application or the DBMS Server to notify other applications that a specific event has occurred. An event is any occurrence that your application program is designed to handle between databases/clients. The database system can obtain a new value based on other fields of a record and/or based on parameters in the system. Transfer Control Protocol and Internet Protocol (TCP/IP) are typical protocols for communicating between application servers 100 and the database system. Pull is the more traditional approach, in which a user or software client makes the initial request for info. The alternative, push notification (also called server push), is the delivery of content from a software application to a computing device without a specific request from the client, (see Kwong: Para. 0041- 0047, 0053-0063, 0077, 0083-0096, 0102- 0111, 0113, 0120-0124, 0132-0143, 0201 and 0255). This reads on the claim concept of wherein the processor is configured to transfer the information about the database event to the first database process via a push request and transfer the aggregated message information to the second database process via a pull request).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the notification may be published to the coordinator and other subscribed of Applebaum and Lin in order to have incorporated the databases component via different transfer mechanisms from among pushing, pulling, and aggregating, as disclosed by Kwong, since these are directed to pull notifications to individual devices is prompted by an action on the device side. This action is triggered either by the user or the server. This would explain why pull notifications aren't talked about nearly as much as push notifications waiting for users to invite you to send them communications isn't a very effective marketing strategy. Pull protocol is when a user makes a request for the information him/herself, sends it to the server, which processes the request and delivers the information to the user. Push protocol is the one where a user is not looking for any kind of information and the pp/website is not waiting for their request but sends a message itself. Push notifications are the means of this protocol and are used in order to notify the subscribers with useful information. Creating a registration is a one-time process and is done outside of the currently used transaction. The API for creating a registration in the server is executed in its own transaction and is committed immediately. To receive database change notifications, attach a listener to the registration. When a database change event occurs, the database server notifies the driver. The driver then constructs a new event, identifies the registration to be notified, and notifies the listeners attached to the registration. The event contains the object ID of the database object that has changed and the type of operation that caused the change. Depending on the registration options, the event may also contain row-level detail information. The listener code can then use the event to make decisions about the data cache. Incorporating the teachings of Kwong into Applebaum and Lin would produce each information post may include information relating to a record stored on a storage medium accessible to the server. Selected ones of the information posts may have associated therewith a custom action activation mechanism for activating a custom action relating to the associated information post, as disclosed by Kwong, (see Abstract).
Regarding claim 16, (drawn a method): claim 16 is a method claims respectively that correspond to system of claim 8. Therefore, 16 is rejected for at least the same reasons at the system 8.
Claim 21 is rejected under 35 U.S.C.103 as being unpatentable over Applebaum et al (US 2009/0048994 A1, Hereinafter Applebaum), in view of Lin et al. (US 2008/0172429 A1, Hereinafter Lin), and in view of Moeller et al. (US 2009/0254601 A1, Hereinafter Moeller). 
Regarding dependent claim(s) 21, the combination of Applebaum and Lin discloses a system for event notification as in claim 1. However, the combination of Applebaum and Lin do not appear to specifically disclose wherein the publication type comprises loading data to the database partition that published the message, and the processor is configured to identify the first and second database processes based on a mapping of the first and second database processes to the loading of data. 
In the same field of endeavor, Moeller discloses wherein the publication type comprises loading data to the database partition that published the message, and the processor is configured to identify the first and second database processes based on a mapping of the first and second database processes to the loading of data (Moeller discloses relational databases allow for the persisted storage of large volumes of regular data. Publish/subscribe messaging allows for more efficient high-frequency communication between components within a system. The most common data stores used in the preferred embodiment are relational databases and memory-based caches, although object databases, files, and other mechanisms may also be used as data stores without loss of generality (e.g., SQL for most databases to retrieve data objects matching the set definition)/first and second database processes based on a mapping of the first and second database processes. The management server must query multiple data stores to retrieve data objects for the query, it is responsible for assembling the results into a sorted, grouped, aggregated, or limited result set as requested in the query statement, as is generally understood in the art of databases and record sets. Publish/subscribe messaging works by producers of data (publishers) generating messages that are sent out over the messaging layer. These messages often consist of property/value pairs that contain the name of a property of the data and its corresponding value. Consumers of data, or subscribers, register a subscription indicating an interest in a given set of data. Client Library 116 will end up loading Data Objects 302 and 304 via a query into the system. The type definitions can be persisted to permanent data storage just like any other data object so that new management servers that start up can load the type definitions just like any other data objects. Management servers can be partitioned such that they can balance incoming requests from client libraries among each other and prevent one server from being overloaded and such that they can handle the failure of another management server by taking over that server's client library connections. Memory caching (often simply referred to as caching) is a technique in which computer applications temporarily store data in a computer's main memory (i.e., random access memory, or RAM) to enable fast retrievals of that data. There are basically two kinds of internal memory: ROM and RAM. The main memory is where data and instructions are stored so that they can be accessed directly by the CPU. The two main types of main memory are random-access memory (RAM) and read-only memory (ROM): Part A. RAM and ROM, (see Moeller: Para. 0120-0125, 0130-0137, 0144- 0145, 0173, 0184, 0195, 0280, 0334-0342). This reads on the claim concept of wherein the publication type comprises loading data to the database partition that published the message, and the processor is configured to identify the first and second database processes based on a mapping of the first and second database processes to the loading of data).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the notification may be published to the coordinator and other subscribed of Chen and Walsh in order to have incorporated the loading of data, as disclosed by Moeller, since these are directed to a data-type definition language defines one or more data-types shareable among the applications, and a data-set definition language defines data-object sets. A data request module associated with each client library requests data objects from the data stores that match a particular data object set. A management server receives the request, parses the request, retrieves any matching data objects, and causes the return of the any matching data objects to the data request module. Associated with the management server is a registration module associated that accepts subscriptions from subscribing applications. An event notification module associated with the management server receives a data message from the applications on the network, compares the data object in the data message with one or more of the subscriptions, and selectively notifies the subscribing applications in response to the comparison. Once the query is optimized, the resulting plan is used by the Execution Engine to retrieve the desired data. The generated execution plan may be stored in memory, in the plan cache (known as the procedure cache in previous versions of Server) in order that it might be reused if the same query is executed again. Even when an execution plan is available in the plan cache, some metadata changes, such as removing an index or a constraint, or significant enough changes made to the contents of the database, may render an existing plan invalid or suboptimal, and thus cause it to be discarded from the plan cache and a new optimization to be generated. Loading data into a multi-partition database takes place in two phases: the setup phase, during which database partition resources such as table locks are acquired, and the load phase, during which the data is loaded into the database partitions. Data is distributed (perhaps in parallel) and loaded simultaneously on the corresponding database partitions. When loading into a random distribution table that uses the random by generation method, this is the only supported mode. Data is distributed (perhaps in parallel) and the output is written to files in a specified location on each loading database partition. Each file includes a partition header that specifies how the data was distributed across the database partitions, and that the file can be loaded into the database using the LOAD_ONLY mode. The coordinator partition is the database partition to which the user connects in order to perform the load operation. Incorporating the teachings of Moeller into Chen and Walsh would produce a registration module registers subscription from or on behalf of the applications and an event notification module compares a data object in an event message with the subscriptions and notifies the subscribed applications in response. The system can respond to requests in either a query or a procedure call format, as disclosed by Moeller, (see Abstract). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                              Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                                                                                                                                                                                                        

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164